 1

 2                                                                  JS-6
 3

 4

 5

 6

 7

 8                        UNITED STATES DISTRICT COURT
 9                     CENTRAL DISTRICT OF CALIFORNIA
10

11   RODERICK WASHINGTON,                     Case No. 2:18-cv-06517-CBM (MAA)
12
                          Plaintiff,
            v.                                JUDGMENT
13

14   JOHN MCMAHON et al.,
15
                          Defendants.
16

17         Pursuant to the Order Accepting Findings and Recommendations of
18   United States Magistrate Judge,
19         IT IS ADJUDGED that the entire action is dismissed without prejudice.
20

21   DATED:
22
     September 12, 2019                  ____________________________________
23                                             CONSUELO B. MARSHALL
                                           UNITED STATES DISTRICT JUDGE
24

25

26

27

28
